ORDER
PER CURIAM.
In this workers’ compensation action, the claimant, Sharon Gill, appeals from the final award of the Labor and Industrial Relations Commission denying all compensation. The Commission’s decision is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The Commission’s award denying compensation is affirmed pursuant to Rule 84.16(b)(4).